Citation Nr: 1215694	
Decision Date: 05/01/12    Archive Date: 05/10/12

DOCKET NO.  05-11 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Robert Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active military duty from May 1978 to May 1979.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision by the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).

In June 2007, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.

The Board remanded this matter for additional development in September 2007.  The Board then denied the claim in a September 2010 decision.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  Based on a March 2011 Joint Motion for Court Remand (Joint Motion), the Court remanded the Board's decision for development in compliance with the Joint Motion.

Upon further review of the claims file, the Board determined that additional development was warranted in this matter.  As such, the Board remanded this case in October 2011.   


FINDINGS OF FACT

1.  Since January 29, 2003, the Veteran has been rated as 70 percent disabled for hearing loss and 10 percent disabled for tinnitus.  

2.  The evidence of record is in equipoise on the issue of whether the Veteran's service-connected disabilities render him unemployable under VA guidelines.  





CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5110 (West Supp. 2011); 38 C.F.R. §§ 3.340, 3.341(a), 3.400, 4.16, 4.25, 4.26 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West Supp. 2010); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 

Given the fully favorable decision discussed below, the Board finds that any issue with regard to the timing or content of the VCAA notice provided to the Veteran is moot or represents harmless error. 


Standard of review 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


The Claim for a TDIU

The Veteran claimed entitlement to a TDIU in December 2003.  In the November 2004 rating decision on appeal, the RO denied his claim.  In a February 2012 Supplemental Statement of the Case, the RO reaffirmed that decision.  For the reasons set forth below, the Board disagrees with those decisions. 

A Veteran may be awarded a TDIU if he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from service-connected disability.  See 38 C.F.R §§ 3.340, 3.341, 4.16.  To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  See 38 C.F.R. § 4.16.  See also 38 C.F.R. § 3.321(b); Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  

In this matter, the Veteran is service connected for hearing loss and tinnitus, at 70 percent disabling and 10 percent disabling, respectively.  As such, he meets the threshold schedular requirements for consideration of a TDIU here.  See 38 C.F.R. § 4.16.  

As to whether the evidence indicates that the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, the Board finds the evidence of record to be in equipoise.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

On the one hand, three separate VA medical opinions, offered pursuant to VA compensation audiological examinations, counter the Veteran's claim to unemployability.  In a December 2008 opinion, a VA examiner who indicated a review of the claims file and an evaluation of the Veteran specifically stated that the Veteran's hearing loss and tinnitus do not render him unemployable.  In an August 2010 opinion, an examiner who indicated review of the claims file and evaluation of the Veteran indicated that the Veteran's disorders caused no functional impairment that would affect his ability to perform the physical and sedentary activities of employment.  And in an addendum report dated in November 2011, the examiner who offered the December 2008 opinion again indicated a review of the claims file, and again indicated her opinion that the Veteran's disorders do not render him unemployable.   

On the other hand, these opinions have certain significant weaknesses, and may even be construed as evidence in support of the claim.  

As noted by the Joint Motion, the December 2008 opinion provided no explanation for the negative medical opinion.  Simply put, that opinion is not supported by a rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (noting that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  

With regard to the August 2010 opinion, the conclusion of the opinion, which counters the Veteran's claim, is clear.  But the opinion also appears to contradict itself by indicating that the Veteran may experience difficulty hearing and understanding verbal instructions.  This examiner did not explain how this difficulty would not constitute functional impairment in a work setting.  

The November 2011 opinion could also be interpreted as favorable to the Veteran.  Although it is clear that the intent of the opinion is to counter the Veteran's claim, the plain language of the opinion indicates otherwise.  The examiner states that, "it is at least as likely as not (50% or more probability) that the Veteran's service-connected disabilities ... do not preclude the Veteran from securing and following substantially gainful employment[.]"  This opinion could be read as stating that there is a 50 percent probability that the Veteran's disorders do render him unemployable.  The opinion is further obfuscated by a later statement that the Veteran's claim "may not be related" to his hearing disorders but to other nonservice-connected disorders.  As these statements tend to indicate some lack of certainty about the Veteran's claim and its merits, it cannot be assessed as one that preponderates against the claim.  Rather, it could fairly be construed as one that creates reasonable doubt in the claim.  

The record also contains a private opinion, which is clearly favorable to the Veteran's claim.  In March 2012, the Veteran's representative submitted into the record an "Individual Unemployability Assessment" from a "vocational consultant" who purports to have expertise on employability matters.  The examiner offered along with his report a resume detailing his 30-year background as a vocational specialist.  The examiner indicated a review of the claims file and a discussion with the Veteran.  And the examiner offered a firm conclusion that the Veteran's hearing disabilities rendered him unemployable because of his inability to communicate in a work setting, particularly one that he is suited for with his education and employment background.  

The Board has also considered the Veteran's lay statements of record found in his June 2007 Board hearing and in the VA examination reports of record.  He has asserted that, given his lack of education beyond high school, and his employment background in concrete finishing, construction, school bus driving, and carpentry, his hearing problems preclude him from employment.  During his hearing, he described the difficulty he often encounters at a work site with problems that occur due to his inability to adequately hear activities and others around him.  He indicated that he simply cannot function in a work setting.  Moreover, he stated that he has been repeatedly rejected for employment due to, he believes, prospective employers' knowledge of his hearing disabilities.  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

In this matter, the Veteran's assertions are of probative value because his statements regard observable matters - what it is he hears and does not hear, and how his inability to hear affects him in an employment setting.  

In sum, the record contains three VA medical opinions that apparently counter the Veteran's claim to unemployability.  However, none of these opinions is of sufficient clarity to be of probative value.  Moreover, the record contains the lay statements of the Veteran, which are of probative value, and an opinion from a vocational consultant who corroborates his claims to functional impairment.  This evidence cannot be construed as evidence that preponderates against the Veteran's claim.  See Alemany, supra.  As such, a reasonable doubt has been created in the record.  This is an appropriate case therefore in which to grant the claim by invoking VA's doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b); Gilbert, supra. 


ORDER

Entitlement to a TDIU is granted, subject to laws and regulations governing the payment of monetary awards.   



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


